Citation Nr: 1241562	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-30 912	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection (and retroactive benefits) for a blood disorder (claimed as chronic lymphocytic leukemia (CLL)) manifested by abnormal white blood cell count, to include as due to herbicide exposure in service and/or secondary to service-connected recurrent ingrown left great toenail.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1956 to July 1975.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A brief review of procedural history in this matter is necessary.  An August 2001 rating decision by the San Diego, California RO denied the Veteran's claim of service connection for a blood disorder.  He initiated an appeal in the matter to the Board of Veterans' Appeals (Board).  In September 2002 a hearing in the matter was held before a DRO; a transcript of the hearing is associated with the claims file.  He did not perfect that appeal with a timely substantive appeal after a statement of the case (SOC) was issued, and the appeal lapsed.  The Veteran mounted a challenge to the determination that he had not filed a substantive appeal.  However, that challenge became moot by virtue of an interim (September 2006) rating decision of the Philadelphia, Pennsylvania VARO, that conducted a "de novo" Nehmer class review, and denied service connection (and retroactive benefits) for CLL.  The instant appeal flows from that determination.  [A decision of the United States District Court for the Northern District of California in Nehmer v. United States Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) required VA to provide retroactive benefits to Nehmer class members who filed claims for service connection for CLL before it was added to VA's presumptive list of diseases associated with exposure to Agent Orange.  While the Veteran had not filed a claim of service connection for CLL prior to when that disease was added to the presumptive list, he had filed a claim of service connection for a blood disorder (which may reasonably be found to encompass CLL)]  

In his September 2007 substantive appeal on VA Form 9 the Veteran requested a hearing before a Decision Review Officer (DRO).  Such hearing was scheduled for December 4, 2007; however, in late November 2007, the Veteran, via his representative, withdrew his request for a hearing and requested instead that his claim be sent directly to the Board.  In April 2009 the case was remanded to satisfy notice requirements.  In February 2010 the Veteran requested a hearing before the Board in Washington D.C.  Such hearing was scheduled for July 2010; however, in June 2010 the Veteran (through his representative) indicated he could not travel to Washington, and requested a Travel Board hearing instead.  In August 2010 the case was remanded for the RO to schedule the Veteran for a Travel Board hearing.  In October 2010, the RO advised the Veteran of his various options for a hearing.  He responded that same month, withdrawing his hearing request and requesting that the case be forwarded to the Board for a decision.  In January 2011 and in July 2011, he submitted additional argument.  

In May 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  Such opinion (by a hematologist) was received in August 2011.  The consulting VHA expert suggested additional diagnostic testing.  Consequently, in September 2011 the Board remanded the case for an examination of the Veteran to include this recommended additional testing and for an opinion as to whether the Veteran has a blood disorder related to his service, including as due to exposure to herbicides therein, or as secondary to his service connected ingrown toenail.  Such examination was conducted in December 2011.  As explained in greater detail below, the Board finds that examination to be adequate for rating purposes (and substantially compliant with the Board's remand).  

The issue of service connection for residuals of a stroke was raised by the Veteran in a statement received in November 2012.  The RO has not adjudicated the matter, and the Board does not have jurisdiction in the matter; it is referred to the RO for appropriate action.   


FINDING OF FACT

A chronic blood disorder to include CLL was not manifested in service or shown postservice; the preponderance of the evidence is against a finding that the Veteran has a blood disorder that is related to his service, to include as due to exposure to herbicide agents therein. 


CONCLUSION OF LAW

Service connection for a blood disorder, to include CLL claimed as due to exposure to herbicides in service or as secondary to a service connected recurrent ingrown toenail disorder and retroactive benefits based on such are not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a June 2009 letter provided certain essential notice prior to the readjudication of his claim.  See Mayfield, 444 F.3d at 1328.  This letter also explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  Supplemental SOCs in November 2009 and June 2012 readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  As indicated, the Board has obtained an advisory medical opinion from the VHA dated in August 2011 and the RO arranged for a VA examination in December 2011.  The hematologist who completed the August 2011 opinion recommended an "evaluation by a hematologist, review of peripheral smear, flow cytometry of peripheral blood[,] and possibly a bone marrow aspirate and biopsy".  

Pursuant to the instructions of the Board's September 2011 remand, the Veteran was afforded a December 2011 examination in a VA hematology/oncology clinic.  The examination included laboratory testing [including white blood count studies] and the examiner offered the critical opinion requested in the September 2011 Board remand.  The physician who conducted the examination found "no indication for additional evaluation for a hematologic disorder," and did not conduct the additional diagnostic testing suggested by the VHA expert hematologist in the August 2011 opinion.  As the matter of whether further evaluation was warranted or contraindicated by studies completed is a medical question, the Board relies on the medical expertise of the VA physician who conducted the December 2011 VA examination, and finds no reason to question that physician's finding that further studies would serve no useful purpose.  Given that the reports from the December 2011 VA examination [to include the response to the critical medical question posed] otherwise reflect substantial compliance with the instructions of the September 2011 Board remand, the Board concludes that the December 2011 VA examination is adjudicate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes sufficient competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic diseases (including primary anemia and leukemia) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for  primary anemia and leukemia arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

CLL is a disease that may be service-connected on a presumptive basis if manifested in a veteran who was exposed to an herbicide agent in service.  38 C.F.R. §  3.309(e).  The Veteran served in the Republic of Vietnam during the Vietnam Era, and by virtue of such service is presumed to have been exposed to an herbicide agent during service  See 38 C.F.R. § 3.307(a)(6)(iii)].  The United States Court of Appeals for the Federal Circuit has also determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042.  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the United States Court of Appeals for Veterans Claims (Court) in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  
 
The Veteran's claim theory of entitlement is essentially that he has a chronic blood disorder (manifested by periods of low white blood cell count) which is either secondary to his service-connected recurrent ingrown left great toenail (see September 2002 DRO hearing transcript, pp. 9-11) or is due to his exposure to herbicide agents in service (see September 2007 VA Form 9).

The Veteran's STRs, including his April 1975 service separation physical examination report, do not show CLL.  They note an impression of "R/O sickle cell anemia" in January 1973 [the Veteran is an African-American] and references to there being low/borderline low white blood cell counts and high blood cell counts [3.8 - 10.8 thousand cells per microliter being normal], to include 2-4 in July 1964; 18-25 in February 1966; 10-15 in September 1968; and 1-3 in September and October 1969 and January 1970.  The STRs do not reflect any complaints, findings, treatment, or diagnosis relating to an acquired (as distinguished from an inherited condition such as sickle cell trait) blood disorder.  

Pertinent postservice treatment records include lab results from the Branch Clinic at the Naval National Parachute Test Range in El Centro, California reflecting that the Veteran's white blood cell count was 6-10 in January 1977.  Lab results from the Naval Medical Center in San Diego, California, show that in November 1981, the Veteran's white blood cell count was 1-3; in September 1983, it was 5.7; in January 1984, it was 7-15; in May 1984, it was 6.6; in September 1988, it was 2-4; in June 1990 it was 7.3; and in an undated report it was 0-7.  VA treatment records show that in conjunction with treatment for symptoms of fatigue in June 1994, laboratory testing showed the Veteran's white blood cell count to be 5.35.  On September 2003 comprehensive examination, the Veteran's physician noted that a review of the Veteran's mental system was normal, except that he seemed concerned about his white blood cell count having at one time been 3.5. 

November 1999 treatment records from El Centro Regional Medical Center show that the Veteran was hospitalized for almost a week after he presented to the emergency room complaining of an acute onset of generalized weakness, cold sweating, and sensations of fainting and nausea.  His admission white blood count was 3.9 and dropped to 3.0 during his hospital stay.  A hematologic consultation was requested; it was the physician's opinion that the Veteran had neutropenia most likely secondary to medication.  Hypersplenism in a former alcoholic also had to be ruled out.  The Veteran's discharge diagnoses included anemia and leukopenia.

In May 2001, the Veteran was afforded a VA examination to determine whether he had a chronic blood disorder.  Lab studies performed in association with the examination showed that his white blood cell count was 6.8.  The examiner reviewed the Veteran's claims file and found that in February 2000, he had a normal PSA of 1.17.  In April 2000, his white blood cell count was 4.3, with a slightly elevated MCV at 93.6 and MCH at 31.7.  The examiner opined that the low white blood cell count of 4.3 was clinically insignificant.  As the Veteran's complete blood count and PSA were normal at the time of the examination, no diagnosis was rendered. 

Private treatment records from Dr. D.K.K. show that in February 2007, the Veteran inquired about CLL because he had a low white blood cell count.  He reported that he had seen an oncologist when he had a cerebrovascular accident, but he did not follow-up with him.  It was Dr. D.K.K.'s impression that the Veteran had leukopenia.  In May 2009, the Veteran requested new medication for leukemia.  He stated VA had told him he had CLL "from the appellate court upon chart review."  Dr. D.K.K. reviewed his chart and noted that he had seen an oncologist in 2007, during which it had been noted that he had mild leukopenia thought to be due to either age or ethnicity.  Dr. D.K.K. then stressed that the Veteran had persistent borderline leukopenia, not leukemia, even though he said he had CLL.

Given the evidence of record and to comply with precedent requiring the Board to explain why abnormal lab results/studies do not represent a disability, the Board in May 20111 requested that a VHA medical expert review the Veteran's claims file to determine whether he had a chronic blood disorder, to include a disability manifested by periods of low white blood cell count, and, if so, to identify the proper diagnosis for such entity.  If a chronic blood disorder was diagnosed, the medical expert was also asked to opine whether such disability was at least as likely as not (i.e., 50 percent or better probability) related to the Veteran's service, to include his exposure to herbicide agents therein, or whether it was at least as likely as not caused or aggravated by the Veteran's service-connected recurrent ingrown left great toenail.  If a chronic blood disorder was not found, the medical expert was asked to explain why lab results showing decreased white blood cell counts did not represent a disability.  

In August 2011 a VHA hematologist, after noting the lack of a history of recurrent infections other than the fungal infection of the toe for which service connection has been granted, concluded that it was "highly unlikely that [the Veteran] has a significant chronic blood condition which has gone untreated from 1981 to the present time" and that such a condition "has not progressed, and has not caused significant symptoms."  

By way of further explanation, the hematologist noted that the Veteran "has had a low WBC count for many years without an increased risk of infections and without progression of the condition."  In addition and after noting that the Veteran was an African-American, the hematologist remarked that the Veteran "may have a chronically decreased neutrophil count secondary to his ethnicity."  However, as was previously noted, to rule out a hematologic disorder, he recommended that additional studies be conducted, namely, "an evaluation by a hematologist, review of peripheral smear, flow cytometry of peripheral blood[,] and possibly a bone marrow aspirate and biopsy."  

As was noted previously, the December 2011 VA examination did not include the  additional diagnostic testing recommended by the VHA expert.  However, this examination did include laboratory testing which showed a normal white blood cell count of 4.2.  In addition, the physician provided an opinion on the critical question posed in the September 2011 Board remand [the question posed in the VHA opinion request].  This opinion offered is stated to have been preceded by a review of the claims file in its entirety, with a history reported as follows: 

[M]ild leukopenia on a few occasions beginning in the 1990's and then again in the early 2000's.  At that time he had not other hematological abnormalities and never had documented significant neutropenia (below 1500) that I can find in his records.  
The patient was seen and evaluated by a hematologist at the San Diego VA in 2004 [perhaps a reference in fact  to the June 1994 treatment for fatigue listed above that included white blood cell testing] for this same complaint [who] found nothing to warrant additional evaluation . . . Since 2007, the patient has had completely normal blood counts.  

The [Veteran] denies any history consistent with recurrent serious bacterial infections.  He does say, "Of course I've had infections," but is unable to specify specific details . . . He denies any recent acute issues,  including fever, chills, night sweats, weight loss, nausea, vomiting, abdominal pain, dysuria, or hematuria.  

Prior to his conclusion that he saw no need for "additional evaluation" for a hematologic disorder [referring to the additional diagnostic testing suggested in the August 2011 VHA opinion], the examiner noted that there was a history of leukopenia dating back to the 1990s as outlined above, which he characterized as being "very mild," occasional, intermittent, and of no clinical significance.  He also noted that VA laboratory testing since 2007, to include in conjunction with the December 2011 VA examination, had shown normal blood counts.  [For purpose of completeness, the record does reflect a slightly below normal white blood count of 3.7 obtained upon private laboratory testing in September 2011, the reports from which were not available to the VA physician who conducted the December 2011 VA examination.  This fact does not negate the history as recorded above given the otherwise overwhelming clinical evidence weighing against a conclusion that the Veteran has ever had a chronic blood disorder.]  The Board observes that the additional studies suggested by the VHA expert to "rule out" a hematologic disorder included an invasive procedure, and will not disturb the December 2011 VA examiner's conclusion that further studies were not warranted. 

With respect to the question posed in the September 2011 remand as to whether the Veteran had a chronic blood disorder, to include a disability manifested by periods of low white blood cell count, the physician who conducted the December 2011 VA examination concluded that he saw no evidence to support a diagnosis of a chronic blood disorder, and noted that at the times the Veteran's white blood cell count was mildly low, it was of no clinical significance "and therefore does not fall into a category that mandates a specific diagnosis."  It was noted that patients such as the Veteran are not at risk of any significant health consequences, and that the Veteran's ethnicity was a possible explanation for his occasional abnormal white blood count, as "[p]atients of African-American descent do have somewhat lower white blood cell count[s] than the Caucasian population."  

The threshold requirement that must be met in order to establish a claim for service connection (whether direct or secondary) is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service or service-connected disability), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As CLL has not been diagnosed at any time during the pendency of this appeal, there is no valid claim of service connection for such disease.  Id.  As the preponderance of the evidence (in particular the uncontradicted August 2011 VHA expert's opinion and that offered on December 2011 VA examination) is against a finding that the Veteran has any chronic blood disorder, service connection for a blood disorder other than CLL (regardless of alleged etiology) likewise is not warranted.  

As for the Veteran's own assertions that he has a blood disorder (to include CLL) either due to herbicide exposure in service or secondary to his service-connected recurrent ingrown left toenail, they are lacking probative value.  The diagnosis and etiology of insidious processes (such as blood disorders) are complex medical questions, requiring medical expertise (and generally diagnostic studies).  The Veteran is a layperson without any demonstrated (or alleged) medical expertise, and does not cite to any supporting medical opinion or treatise evidence pertinent to his claim.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a chronic blood disorder related to his service, and therefore against his claim.  Accordingly, the appeal in this matter must be denied.  


ORDER

The appeal to establish service connection (and entitlement to retroactive benefits) for a blood disorder (claimed as CLL and alleged to be due to herbicide exposure or secondary to a service-connected left recurrent ingrown great toenail) is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


